 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL M.,                                          Case No.: 3:19-cv-00934-AHG
12                                       Plaintiff,
                                                          SCHEDULING ORDER FOR JOINT
13   v.                                                   MOTION FOR JUDICIAL REVIEW
                                                          OF FINAL DECISION OF THE
14   ANDREW SAUL, Commissioner of
                                                          COMMISSIONER OF SOCIAL
     Social Security,
15                                                        SECURITY
                                      Defendant.
16
17
18
             On May 18, 2019, Plaintiff Michael M. (“Plaintiff”) filed a civil complaint
19
     against Defendant Andrew Saul, Commissioner of Social Security (“Defendant”),
20
     seeking judicial review of the denial of his application for social security disability and
21
     supplemental security income benefits. ECF No. 1. Defendant filed the Administrative
22
     Record on September 30, 2019. ECF No. 16.
23
           Pursuant to Rule 16.1(e)(3) of the Civil Local Rules, an Early Neutral Evaluation
24
     and Case Management Conference are not required to be held in this case. The Court
25
     hereby enters the following scheduling order:
26
                        I.   MANDATORY SETTLEMENT PROCEDURES
27
           The parties shall engage in good faith settlement negotiations to resolve the matter,
28
     according to the following schedule:


                                                      1
                                                                                   3:19-cv-00934-AHG
 1           A.     On or before October 29, 2019, Plaintiff shall prepare and deliver a written
 2   and detailed proposal of settlement to the Special Assistant United States Attorney
 3   (“SAUSA”) representing the Defendant (or, if no SAUSA is assigned to the case, to the
 4   assigned Assistant United States Attorney (“AUSA”)) by e-mail or facsimile
 5   transmission.
 6           B.     On or before November 19, 2019, Defendant shall evaluate the merits of
 7   Plaintiff’s contentions and deliver a written response to Plaintiff’s settlement proposal
 8   to Plaintiff’s counsel by e-mail or facsimile transmission.
 9           C.     On or before November 26, 2019, one of the following actions shall occur:
10                  1.    The parties shall electronically file a stipulation dismissing,
11                        remanding, or otherwise resolving the case; or
12                  2.    The parties shall electronically file a Joint Status Report advising the
13                        Court that they have not resolved the matter in settlement discussions.
14     II.        JOINT MOTION FOR JUDICIAL REVIEW OF FINAL DECISION OF
15                       THE COMMISSIONER OF SOCIAL SECURITY
16           If the parties cannot resolve the matter in settlement discussions before the
17   deadlines set forth in this order, the parties shall electronically file a Joint Motion for
18   Judicial Review of Final Decision of The Commissioner of Social Security (“Joint
19   Motion for Judicial Review”) in the manner, and according to the schedule, set forth
20   below. In light of the Joint Motion for Judicial Review requirements set forth in this
21   order, the parties are hereby excused from Civil Local Rule 7.1(e)(6). The parties shall
22   cooperate in preparing the Joint Motion for Judicial Review, and sanctions may be
23   imposed for any failure to cooperate. A Joint Motion for Judicial Review that is not
24   signed by counsel for both parties may be rejected and stricken by the Court. A Joint
25   Motion for Judicial Review that is electronically filed but not prepared in the manner
26   required by this order may be stricken, and the parties will be required to cure the defects
27   by electronically filing an Amended Joint Motion for Judicial Review.
28



                                                    2
                                                                                     3:19-cv-00934-AHG
 1              III.      CONTENT OF JOINT MOTION FOR JUDICIAL REVIEW
 2         The Joint Motion for Judicial Review shall include: (1) a brief summary of the
 3   case; (2) the parties’ positions with respect to the Administrative Law Judge’s (“ALJ”)
 4   summary of the material medical evidence and testimony of record; (3) a statement of the
 5   disputed issues; (4) the parties’ contentions with respect to each disputed issue; and (5)
 6   the parties’ statements of the relief requested.
 7         Any issue not raised in the Joint Motion for Judicial Review may be deemed to
 8   have been waived. The Court is familiar with the standard of review and the sequential
 9   evaluation process, so the parties should avoid boilerplate discussions of the governing
10   legal standards. Rather, the parties should focus on applying relevant and controlling
11   legal authority to the facts germane to each disputed issue.1 When citing cases, statutes,
12   regulations, Social Security Rulings, medical and vocational reference sources, or other
13   legal authority to support their legal arguments, the parties shall provide complete and
14   accurate citations to the portions of those authorities relied upon. The parties shall also
15   specify the evidence upon which they rely to support their contentions, and provide
16   accurate page citations to the administrative record for all evidence relied upon (e.g.,
17   “AR ___”). In addition, all medical terminology (including medical conditions,
18   diagnoses, procedures, tests, anatomical references, and pharmaceuticals) shall be defined
19   in terms understandable to a layperson, preferably by citation to a medical dictionary or
20   glossary from a standard reference work. The parties may not supplement the record
21   beyond definition of technical terms.
22                  IV.    FORM OF JOINT MOTION FOR JUDICIAL REVIEW
23         The Joint Motion for Judicial Review shall be prepared in the following format,
24   and shall comply with the local rules governing form and typeface:
25             A.      Summary of the Case
26
27
28
     1
       The parties should cite only controlling case authority (i.e., decisions of the United States
     Supreme Court or the Ninth Circuit Court of Appeals). If there is no controlling authority,
     the decisions of other courts may be cited.
                                                   3
                                                                                    3:19-cv-00934-AHG
 1         Plaintiff shall provide a brief summary of the relevant background facts and
 2   procedural history. Defendant need not respond to Plaintiff’s summary, unless Defendant
 3   believes that Plaintiff’s summary misstates, mischaracterizes, or omits any material facts
 4   or proceedings.
 5             B.   Medical Evidence
 6         Plaintiff shall state whether Plaintiff will stipulate that the ALJ’s decision fairly
 7   and accurately summarizes the material medical evidence and testimony of record. If
 8   not, Plaintiff shall either: (a) specify the respects in which Plaintiff contends the ALJ’s
 9   decision misstates, mischaracterizes, or omits any of the material medical evidence or
10   testimony of record; or (b) state that the contentions of misstatement, mischaracterization,
11   or omission are addressed in the argument in support of the Joint Motion for Judicial
12   Review.
13         Defendant shall state whether Defendant will stipulate that the ALJ’s decision
14   fairly and accurately summarizes the material medical evidence and testimony of record.
15   If not, Defendant shall either: (a) specify the respects in which Defendant contends that
16   the ALJ’s decision misstates, mischaracterizes, or omits any of the material medical
17   evidence or testimony of record; or (b) state that the contentions of misstatement,
18   mischaracterization, or omission are addressed in the argument in support of the Joint
19   Motion for Judicial Review.
20             C.   Statement of Disputed Issues
21         Plaintiff shall identify and frame, in a neutral fashion, each of the disputed issues
22   that Plaintiff is raising as the grounds for reversal or remand. [Example: “Issue No. 1 –
23   Whether the ALJ properly evaluated Plaintiff’s subjective complaints of pain.”]
24             D.   Issues and Contentions
25                     1. Issue No. 1 [The heading shall conform to the first issue listed in the
26                        Statement of Disputed Issues.]
27                           a. Plaintiff’s Contentions Regarding Issue No. 1 [Plaintiff shall
28                               concisely set forth Plaintiff’s contentions (including citations to
                                 the page(s) of the administrative record where the cited

                                                    4
                                                                                    3:19-cv-00934-AHG
 1                               evidence is found, complete citations to relevant legal authority,
 2                               and definitions of medical terminology).]
 3                            b. Defendant’s Contentions Regarding Issue No. 1 [Defendant
 4                               shall concisely set forth Defendant’s contentions (including
 5                               citations to the page(s) of the administrative record where the
 6                               cited evidence is found, complete citations to relevant legal
 7                               authority, and definitions of medical terminology).]
 8                            c. Plaintiff’s Reply Regarding Issue No. 1 [Plaintiff may, but is
 9                               not required to, reply to the contentions actually raised by
10                               Defendant—provided, however, that any such reply does not
11                               exceed 56 continuous lines of text per issue.]
12                     2. Issue No. 2, etc. [Repeat the foregoing format as needed.]
13              E.    Relief Requested
14                     1. Plaintiff’s statement of relief requested.
15                     2. Defendant’s statement of relief requested.
16         V.        SCHEDULE FOR PREPARATION & FILING OF JOINT MOTION
17                                         FOR JUDICIAL REVIEW
18         The Joint Motion for Judicial Review shall be prepared and electronically filed
19   according to the following schedule:
20         A.        On or before January 10, 2020, Plaintiff’s counsel shall prepare and deliver
21   to the SAUSA or AUSA a draft of Plaintiff’s portions of the Joint Motion for Judicial
22   Review (prepared as described in section IV). Plaintiff’s counsel shall provide the
23   SAUSA or AUSA and the Office of Regional Counsel with one printed copy of
24   Plaintiff’s portions of the Joint Motion for Judicial Review and two computer-readable
25   electronic copies (one electronic copy must be in an editable word processing format,
26   such as Microsoft Word, and the other electronic copy should be in .pdf format) on a
27   USB thumb/flash drive or via e-mail. The draft of Plaintiff’s portions of the Joint Motion
28   for Judicial Review shall comply with the format and content requirements set forth
     elsewhere in this order.

                                                    5
                                                                                    3:19-cv-00934-AHG
 1         B.     On or before February 14, 2019, Defendant shall provide to Plaintiff’s
 2   counsel Defendant’s portions of the Joint Motion for Judicial Review, and shall deliver
 3   one printed copy and two computer-readable copies 2 of the Defendant’s portions of the
 4   Joint Motion for Judicial Review to Plaintiff’s counsel.
 5         C.     On or before February 28, 2019, Plaintiff’s counsel shall incorporate into
 6   the Joint Motion for Judicial Review any reply that Plaintiff may wish to make to
 7   Defendant’s contentions, and shall deliver a completed copy of the Joint Motion for
 8   Judicial Review signed by Plaintiff to the SAUSA or AUSA for review, signature, and
 9   electronic filing. Plaintiff shall not use the reply to raise new issues that Defendant has
10   not had an opportunity to address.
11         D.     On or before March 6, 2019, the SAUSA or AUSA shall sign and
12   electronically file the Joint Motion for Judicial Review.
13                                 VI.     ORAL ARGUMENT
14         Unless otherwise ordered, the issues presented in any Joint Motion for Judicial
15   Review shall be deemed submitted for decision without oral argument.
16         VII. MOTIONS TO AMEND AND COMPLIANCE WITH THIS ORDER
17         The deadlines set forth in this order are designed to give parties exercising
18   reasonable diligence sufficient time to perform the required acts without seeking
19   extensions of time. Accordingly, requests for extensions of time are discouraged. Any
20   motion requesting a modification of this scheduling order must be made by a joint motion
21   no less than seven days before the affected date and shall comply with Magistrate Judge
22   Allison H. Goddard’s Civil Chambers Rules (available on the district court’s website).
23   The request must state: (1) the original deadline or date; (2) the number of previous
24   requests for continuances; (3) a showing of good cause for the request; (4) whether the
25   request is opposed and why; (5) whether the requested continuance will affect other case
26   management dates; and (6) a declaration from the counsel seeking the continuance that
27
28
     2
       As was required of Plaintiff’s counsel, one electronic copy must be in an editable word
     processing format, such as Microsoft Word, and the other electronic copy should be in
     .pdf format.
                                                   6
                                                                                   3:19-cv-00934-AHG
 1   describes the steps taken to comply with the existing deadlines and the specific reasons
 2   why the deadlines cannot be met.
 3         IT IS SO ORDERED.
 4
 5   Dated: October 1, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 7
                                                                                3:19-cv-00934-AHG
